DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/29/2021, with respect to claim 1 have been fully considered but they are not persuasive. With respect to claim 1, i Yoon in view of Ravikumar fails to disclose, “when a suture is disposed between the first jaw member and the second jaw member, a captured portion of the suture is moved inside the lumen a distance from about 10mm to at least 45mm from the distal tip” as recited in amended claim 1. However, the examiner respectfully disagrees. It is in the examiner’s position that the prior art meets all of structural requirements of the claimed invention. In paragraph [0049], see figure 2, Ravikumar specifically discloses that when the needle extends over them [end effectors] as in FIG. 2, they close. In paragraph [0048], Ravikumar discloses that needle is typically between 10 and 30cm. The end effectors may extend out past and be retracted within any distance from the distal tip of the needle of Ravikumar based on the user’s manipulation of the device. Since the needle is longer than the claimed distance, the jaws can be retracted in the lumen from the distal tip of the needle in the claimed range, as seen in Figures 1 and 2. Thus, it is the examiner’s position that Yoon in view of Ravikumar teaches the claim limitations as recited in amended claim 1. 
With respect to claims 3 and 4, applicant’s arguments have been fully considered but are moot since it is the examiner’s position that Yoon in view of Ravikumar discloses all the limitations of claim 1. 
With respect to Claim 7, applicant argues that Yoon in view of Ravikumar and further in view of Thrasher III fail to disclose, “wherein the jaw assembly further comprises: a third jaw member stacked on and movable in unison with the first jaw; and a fourth jaw member stacked on and movable in unison 
With respect to claim 12, in particular, applicant argues Yoon in view of Schob fails to disclose, “the first jaw member meshes with the second jaw member such that a side portion of one tooth on the first tooth on the first jaw member is longitudinally adjacent a side member of an adjacent tooth on the second jaw member” as recited in amended claim 12. However, the examiner respectfully disagrees. It is in the examiner’s position that the prior art meets all of structural requirements of the claimed invention. In Column 6, lines 49-56, Schob specifically discloses that the matrices 12, 12' have confronting toothed surfaces 20 which together define a zig-zag shaped space or clearance 13 when the jaws 9 and 9' assume their closed positions. In order to prevent the teeth of the matrix 12 from entering the tooth spaces between the teeth of the matrix 12', the two sets of teeth are offset relative to each other in the longitudinal direction of the respective jaws 9 and 9'. The kerf does leave a space between the side portions of the jaws when they are closed, but the sides of the teeth are still next to one another along the longitudinal axis. By being staggered, the teeth are longitudinally adjacent to one another such that each individual tooth of one jaw is between adjacent teeth of the opposing jaw; thus, meshed. Therefore, it is the examiner’s position that Yoon in view of Schob teaches the claim limitations as recited in amended claim 12. 

With respect to claim 16, applicant further argues that Yoon in view of Schob and in further view of Thrasher III fails to disclose “wherein the jaw assembly further comprises: a third jaw member stacked on the first jaw; and a fourth jaw member stacked on the second jaw, wherein the third jaw and the fourth jaw converge and diverge from each other in unison with the first jaw and second jaw.” However, arguments are unpersuasive for the same reasons as discussed above with respect to claim 7. 
Applicant’s arguments, see pages 8-9, filed 9/29/2021, with respect to the rejection(s) of claim(s) 17 under the 102 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of another embodiment of Yoon.

Terminal Disclaimer
The terminal disclaimer filed on 9/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,646,217 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claims 1, 4, 7, 12, and 16-17 are objected to because of the following informalities:  
Claim 1, line 9: “the open [[configuration]] position” 
Claim 4, line 3: “the closed [[configuration]] position” 
Claim 7, line 2: “the first jaw member”
Line 3: “the second jaw member”
Line 4: “the third jaw member and the fourth jaw member”
Line 5: “the first jaw member and second jaw member”
position”
Claim 16, lines 2-5: each “jaw” should read “jaw member”, similar to Claim 7
Claim 17, line 17: “the open [[configuration]] position”
Lines 18-19: “biased away from each other”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoon US Patent No. [5993466].
With respect to Claim 17, Yoon discloses: (Figures 1, 2, and 3A, 29, Still another modification of a needle holder for use with the suturing instrument according to the present invention, [Column 22, lines 24-25]) A suture passing device (10), comprising: a handle (14); a shaft (16) coupled to the handle (14), the shaft having a shaft axis defining a lumen (...a pair of needle holders 18a and 18b movably disposed within longitudinal channels formed through the shaft, [Column 6, lines 50-52]), the shaft comprising a distal tip (distal tip of 16); a jaw assembly housed within the shaft (See annotated figure below), the jaw assembly (Needle holding members 6112 and 6114) comprising a first jaw member (6112) and a second jaw member (6114), the first jaw member and the second jaw member being movable with respect to each other between a closed position and an open position (…jaws are normally biased apart, for example by a torsion spring coiled around a pivot and connected between the jaws, and are closed by moving the outer tubular member distally relative to the jaws, [Column 22, lines 41-45]); a first set of teeth at a distal end of the first jaw member; a second set of teeth at a distal end of the second jaw member (See figure 29); a void (See annotated figure below), formed proximal to the first set of teeth and the second set of teeth, between the first jaw member and the second jaw member when in the closed position; at least one cutout (See annotated figure below) formed along a longitudinal length of a jaw ribbon (links 6240a, 6240b, 6244a, and 6244b) disposed proximal to the void, the first jaw member and the second jaw member extending from a proximal end of the jaw ribbon, at least one of the at least one cutout (See annotated figure below) being completely surrounded by the jaw ribbon and being unopenable; andPage 5 of 14Patent Application No. 16/844,570Atty. Docket No.: ARC1-pAU06n Amendment dated September 29, 2021Response to Office Action of August 26, 2021an actuating mechanism (handle members 68 and 72, ...handle members 68 and 72 can be used to control operation of their respective needle holding members, [Column 9, lines 5-7]) coupled to the jaw assembly and configured to move the jaw assembly between the closed position and the open configuration, wherein the first jaw member (needle holding member 6112) and the second jaw member (needle holding member 6114) are biased away from each towards the open position and moved to the open position when the actuating mechanism moves the jaw assembly distally with respect to the shaft such that the first jaw member and the second jaw member each diverge from the shaft axis when exiting the shaft; and the first jaw member and the second jaw member are moved to the closed position when the actuating mechanism is moved to retract the jaw assembly proximally with respect to the shaft (The jaws of the needle driver are preferably biased apart toward an open position, shown in FIG. 3A... The tubular body or rod 116a of needle driver 18a is disposed telescopically within a flexible elongate outer member or sleeve 126a of tubular configuration which is axially movable relative to the rod between a retracted position, shown in FIG. 3A, where a distal end 128a of the flexible sleeve is proximally spaced from the jaws to allow them to open under the force of their own resilience and an extended position, shown in FIG. 3B, where the distal end of the flexible outer member slides over the jaws to cause them to close, [Column 9-10, lines 40-43, 8-13]; …jaws are normally biased apart, for example by a torsion spring coiled around a pivot and connected between the jaws, and are closed by moving the outer tubular member distally relative to the jaws, for example by advancing the outer tubular member distally and/or pulling the rod in the proximal direction, [Column 22, lines 41-47]; Examiner understands that because needle holder of figure 29 is usable with the suturing instrument, it would be usable with said actuating mechanism).
[AltContent: textbox (See annotated figure to the left. The shorter dashed arrow points to the shaft the jaw assembly is housed within. The longer dashed arrow points to the cutout(s). The solid arrow points to the void. )]
    PNG
    media_image1.png
    211
    435
    media_image1.png
    Greyscale

With respect to Claim 18, Yoon further discloses: The device of claim 17, wherein the first set of teeth and the second set of teeth mesh together in the closed position (…the outer tubular member is biased distally relative to the jaws so that the jaws are normally in a closed position, [Column 22, lines 47-49]; Examiner understands that because there are teeth, once they close they will mesh together as previous embodiments in the prior art).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon US Patent No. [5993466] in view of Ravikumar et al. US PG Pub [2017/0049465].
With respect to Claim 1, Yoon discloses: (Figures 1, 2, and 3A) A suture passing device (Suturing Instrument 10), comprising: a handle (Handle 14); a shaft (rods 126a and 126b) coupled to the handle, the shaft having a shaft axis defining a lumen (...a pair of needle holders 18a and 18b movably disposed within longitudinal channels formed through the shaft, [Column 6, lines 50- 52]), the shaft comprising a distal tip (distal tips of 126a and 126b), a jaw assembly housed within the shaft (See figure 3A and 3B), the jaw assembly (Needle holding members 112a and 114a) comprising a first jaw member (Jaw 112a) and a second jaw member (Jaw 114a), the first jaw member and the second jaw member being movable with respect to each other between a closed position and an open position (See figure 3A and 3B); and an actuating mechanism (handle members 68 and 72, ...handle members 68 and 72 can be used to control operation of their respective needle holding members, [Column 9, lines 5-7]) coupled to the jaw assembly and configured to move the jaw assembly between the closed position and the open configuration, wherein the first jaw member and the second jaw member are biased away from each other when the actuating mechanism moves the jaw assembly distally with respect to the shaft such that first jaw member and the second jaw member each diverge from the shaft axis when exiting the shaft; the first jaw member and the second jaw member are moved to the closed position when the actuating mechanism is moved to retract the jaw assembly proximally with respect to the shaft (The jaws of the needle driver are preferably biased apart toward an open position, shown in FIG. 3A...The tubular body or rod 116a of needle driver 18a is disposed telescopically within a flexible elongate outer member or sleeve 126a of tubular configuration which is axially movable relative to the rod between a retracted position, shown in FIG. 3A, where a distal end 128a of the flexible sleeve is proximally spaced from the jaws to allow them to open under the force of their own resilience and an extended position, shown in FIG. 3B, where the distal end of the flexible outer member slides over the jaws to cause them to close, [Column 9-10, lines 40-43, 8-13]).
Yoon fails to disclose: when a suture is disposed between the first jaw member and the second jaw member, a captured portion of the suture is moved inside the lumen a distance from about 10mm to at least 45mm from the distal tip.
Within the same field of suture devices, Ravikumar discloses: (Figure 1, assembly 10, shaft 15, end effectors 22) when a suture is disposed between the first jaw member and the second jaw member, a captured portion of the suture is moved inside the lumen a distance from about 10mm to at least 45mm from the distal tip (...needle is typically between 10 and 30 cm long...end effectors 22 are formed so ...when the needle extends over them as in FIG. 2, they close... The shaft 15 of the surgical instrument 14 must be long enough to permit the end effectors to extend out of the needle, [0048-0049]; Examiner interprets that since the needle is longer than 45mm and the end effectors may extend out past as well as be retracted within, the end effectors extend out and within at least the range recited).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the jaw members of Yoon to be able to move inside the lumen of the shaft a distance from about 10mm to at least 45mm as taught by Ravikumar for the purpose of meeting the requirements of the surgery involved, and treating different sized patients, [Ravikumar, 0048].
With respect to Claim 2, Yoon further discloses: The device of claim 1, wherein the jaw assembly comprises teeth (...Opposed inner surfaces 120a and 122a of the jaws are shown with a plurality of longitudinally spaced teeth, [Column 9, lines 52-53)]).
With respect to Claim 5, Yoon further discloses: The device of claim 1, wherein the shaft comprises a bent shaft portion (See figures 7 and 8, The rod 116a and sleeve 126a of the needle driver cooperate to define an elongate proximal portion 130a of generally straight configuration extending through channel 22a in shaft 16 and a distal portion 132a with a predetermined deployed or working shape or condition where the distal portion bends outwardly at an angle relative to the longitudinal axis 125a, [Column 10, lines 18-24] and figures 7-8).
With respect to Claim 6, Yoon fails to disclose: the distal tip comprises a blade tip.
Within the same field of suturing devices, Ravikumar further discloses: a jaw assembly (22) housed within a shaft (12; Figure 1). Ravikumar teaches wherein the distal tip of the shaft is sharp, comprising a blade tip (sharpened distal end 18 for piercing tissue, thus is considered a “blade” as claimed; paragraph 48 and figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the shaft of Yoon to have a shaft with a sharp distal tip, comprising a blade tip, as taught by Ravikumar, for the purpose of puncturing the skin and advancing into the body, [Ravikumar, 0020].
With respect to Claim 8, Yoon further discloses: The device of claim 1, wherein the jaw assembly further comprises a second loose suturing capturing mechanism (See annotated figure below, Accordingly, the needle holding members can have any suitable configuration for individually or cooperatively grasping needles to suture anatomical tissue including, but not limited to, jaw-like configurations wherein the needle holding members pivot, slide or otherwise move relative to one another to capture and release a needle, [Column 24, lines 2-8)]).
[AltContent: textbox (See figure to the left. Arrow points to second loose capturing mechanism.)]
    PNG
    media_image2.png
    290
    537
    media_image2.png
    Greyscale

See annotated figure below).
[AltContent: textbox (See figure to the left. The solid arrow points to the cutout. )]
    PNG
    media_image3.png
    290
    537
    media_image3.png
    Greyscale

With respect to Claim 10, Yoon fails to disclose: wherein the jaw assembly comprises a thickness in the range of 0.4mm to 4.0mm.
	Within the same field of suturing devices, Ravikumar discloses: (Figure 1, assembly 10, shaft 15, end effectors 22) wherein the jaw assembly comprises a thickness in the range of 0.4mm to 4.0mm (The inside diameter of the needle is substantially 2.0 mm (0.08 inches), [0048]; Examiner interprets that since the jaws closely fits against the inside surface of the needle (See Figure 2), the thickness of the jaw assembly is about 2.0 mm, which falls within the claimed range).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Yoon et al. to have a jaw assembly thickness in the range of 0.4mm and 4mm as taught by Ravikumar in order to meet the requirements of the intended application requiring such dimensions (for example, see paragraph 48 describing the dimensions may be modified depending on the surgery involved and intended patient).
With respect to Claim 11, Yoon fails to disclose: wherein: the jaw assembly comprises an exterior and the shaft comprises an interior shaft surface; and a gap between the exterior of the jaw assembly and the interior shaft surface is less than 1mm.
Within the same field of suturing devices, Ravikumar discloses: (Figure 1, assembly 10, shaft 12, end effectors 22) wherein: the jaw assembly comprises an exterior and the shaft comprises an interior ...the surgical instrument 14 and needle 12 are sized so that at least a portion of 15 slides against the inner surface of 12...the inner diameter of 12 is 2.00 mm, the outer diameter of 15 is approximately 1.99 mm (0.078 inches), or about 0.01 mm smaller than the inner diameter of the needle, thus producing a gap of less than 1mm as claimed [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the shaft of Yoon to have a gap of less than 1mm between the jaw assembly and interior shaft surface as taught by Ravikumar for the purpose of a sliding low clearance fit which can be felt as a drag and which effectively acts as a seal against desufflation, [Ravikumar, 0051].
With respect to Claim 19, Yoon discloses: The device of claim 17.
Yoon fails to disclose: when a suture is disposed between the first jaw member and the second jaw member, a captured portion of the suture is moved inside the lumen a distance from about 10mm to at least 45mm from the distal tip.
Within the same field of suture devices, Ravikumar discloses: (Figure 1, assembly 10, shaft 15, end effectors 22) when a suture is disposed between the first jaw member and the second jaw member, a captured portion of the suture is moved inside the lumen a distance from about 10mm to at least 45mm from the distal tip (...needle is typically between 10 and 30 cm long...end effectors 22 are formed so ...when the needle extends over them as in FIG. 2, they close... The shaft 15 of the surgical instrument 14 must be long enough to permit the end effectors to extend out of the needle, [0048-0049]; Examiner interprets that because the needle is longer than 45mm and the end effectors may extend out past the needle, the end effectors extend at least the range recited).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the jaw members of Yoon to be able to move inside the .

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon US Patent No. [5993466] in view of Ravikumar et al. US PG Pub [2017/0049465] as applied to claim 1 above, and further in view of Haber et al. US Patent No. [5342389].
With respect to Claim 3, Yoon in view of Ravikumar disclose: The device of claim 1.
Yoon and Ravikumar fails to disclose: a first plurality of pointy teeth included in the first jaw member to form a first scalloped edge; and a second plurality of pointy teeth included in the second jaw member to form a second scalloped edge.
Within the same field of suturing devices, Haber discloses: (Figure 1, endoscopic device 2, jaw assembly 8, jaws 10 and 12) wherein the jaw assembly comprises: a first plurality of pointy teeth included in the first jaw member to form a first scalloped edge; and a second plurality of pointy teeth included in the second jaw member to form a second scalloped edge (See figures 1 and 2B, first jaw member 10, second jaw member 12, peaks 24, troughs 26, ...jaw 10, 12 forming tissue 76, 78 into convoluted, generally S- shaped or accordion-like folds 80 of tissue 76, 78...the tips 82, 84 of peaks 24 for jaws 10, 12 engage the respective troughs 26 of jaws 12, [Column 4, lines 18-21]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the jaw assembly of Yoon in view of Ravikumar to have a first and second plurality of pointy teeth with a scalloped edge as taught by Haber, for the purpose of ensuring that tissue 76, 78 is securely but gently held between jaws 10, 12, [Haber, Column 4, lines 25- 27].
See figure 2 of Haber, articulating jaws 10 and 12).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon US Patent No. [5993466] in view of Ravikumar et al. US PG Pub [2017/0049465] as applied to claim 1 above, and in further view Thrasher Ill et al. US Patent No. 10420574.
	With respect to Claim 7, Yoon in view of Ravikumar discloses: The device of claim 1.
Yoon and Ravikumar fail to teach: wherein the jaw assembly further comprises: a third jaw member stacked on and movable in unison with the first jaw; and a fourth jaw member stacked on and movable in unison with the second jaw, wherein the third jaw and the fourth jaw converge and diverge from each other in unison with the first jaw and second jaw.
Within the same field of surgical devices, Thrasher III discloses: (Figures 1 and 3) wherein the jaw assembly (76) further comprises: a third jaw member (26B) stacked on and movable in unison with the first jaw (26A); and a fourth jaw (28B) member stacked on and movable in unison with the second jaw (28A), wherein the third jaw and the fourth jaw converge and diverge from each other in unison with the first jaw and second jaw (...arms 12, 14 are articulated apart about hinge 20 to open or otherwise simultaneously separate pincer 26A from 28A and pincer 28A from 28B to form respective open jaws 38, 40. Conversely, when arms 12, 14 are articulated together about hinge 20, respective jaws 38, 40 close as pincers 26A, 28A and pincers 28A, 28B come together, [Column 3, lines 55-61]; Examiner notes the jaws are stacked in alignment and movable in unison and therefore meet the limitations of the claim).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the jaw assembly of Yoon in view of Ravikumar to have a .

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon US Patent No. [5993466] in view of Schob et al. US Patent No. [5454822].
With respect to Claim 12, Yoon discloses: (Figures 1, 2, and 3A) A suture passing device (Suturing Instrument 10), comprising: a handle (Handle 14); a shaft (elongate shaft or barrel 16) coupled to the handle, the shaft having a shaft axis defining a lumen (...a pair of needle holders 18a and 18b movably disposed within longitudinal channels formed through the shaft, [Column 6, lines 50-52]) the shaft comprising a distal tip (distal tip of 16); a jaw assembly housed within the shaft (See figure 3A and 3B), the jaw assembly (Needle holding members 112a and 114a) comprising a first jaw member (Jaw 112a) and a second jaw member (Jaw 114a), the first jaw member and the second jaw member being movable with respect to each other between a closed position and an open position (See figure 3A and 3B), the jaw assembly comprising a push-pull suture capturing mechanism (See figure 3A and 3B, Examiner interprets that since suture contacting portion of device may retract and pushed, it is a push-pull suture capturing mechanism); and an actuating mechanism (handle members 68 and 72, ...handle members 68 and 72 can be used to control operation of their respective needle holding members, [Column 9, lines 5-7]) coupled to the jaw assembly and configured to move the jaw assembly between the closed position and the open configuration, wherein the first jaw member and the second jaw member are biased away from each towards the open position and moved to the open position when the actuating mechanism moves the jaw assembly distally with respect to the shaft such that first jaw member and the second jaw member each diverge from the shaft axis when exiting the shaft; the first jaw member and the second jaw member are moved to the closed position when the actuating The jaws of the needle driver are preferably biased apart toward an open position, shown in FIG. 3A... The tubular body or rod 116a of needle driver 18a is disposed telescopically within a flexible elongate outer member or sleeve 126a of tubular configuration which is axially movable relative to the rod between a retracted position, shown in FIG. 3A, where a distal end 128a of the flexible sleeve is proximally spaced from the jaws to allow them to open under the force of their own resilience and an extended position, shown in FIG. 3B, where the distal end of the flexible outer member slides over the jaws to cause them to close, [Column 9-10, lines 40-43, 8-13]); the push-pull suture capturing mechanism comprises a set of teeth formed on the first jaw member and second jaw member (...Opposed inner surfaces 120a and 122a of the jaws are shown with a plurality of longitudinally spaced teeth, [Column 9, lines 52-53]).
Yoon fails to disclose: the set of teeth on the first jaw member and the second jaw member includes a kerf forming a space therebetween when the jaw assembly is in the closed position, and the first jaw member meshes with the second jaw member such that a side portion of one tooth on the first tooth on the first jaw member is longitudinally adjacent a side member of an adjacent tooth on the second jaw member.
Within the same field of suture devices, Schob discloses: (Figure 3, jaws 9 and 9’, toothed surfaces 20) the set of teeth on the first jaw member and the second jaw member includes a kerf forming a space therebetween when the jaw assembly is in the closed position, and the first jaw member meshes with the second jaw member such that a side portion of one tooth on the first tooth on the first jaw member is longitudinally adjacent a side member of an adjacent tooth on the second jaw member (The matrices 12, 12' have confronting toothed surfaces 20 which together define a zig-zag shaped space or clearance 13 when the jaws 9 and 9' assume their closed positions. In order to prevent the teeth of the matrix 12 from entering the tooth spaces between the teeth of the matrix 12', the two sets of teeth are offset relative to each other in the longitudinal direction of the respective jaws 9 and 9', [Column 6, lines 49-56]; Examiner understands that the kerf does leave a space between the side portions of the jaws when they are closed; but, despite being staggered, they are longitudinally adjacent to one another and thus meet the limitations of the claim).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the jaws of Yoon to have the set of teeth on the first jaw member and the second jaw member include a kerf forming a space therebetween and the first jaw member meshing with the second jaw member such that the side portion of a tooth is longitudinally adjacent a side member of another tooth as taught by Schob, for the purpose of receiving and securing a portion of a tissue therein when the jaws are caused to move to their closed positions [Schob, Column 6, lines 60-61].
With respect to Claim 13, Yoon further discloses: The device of claim 12, wherein the shaft comprises a bent shaft portion (The rod 116a and sleeve 126a of the needle driver cooperate to define an elongate proximal portion 130a of generally straight configuration extending through channel 22a in shaft 16 and a distal portion 132a with a predetermined deployed or working shape or condition where the distal portion bends outwardly at an angle relative to the longitudinal axis 125a, [Column 10, lines 18-24]).
With respect to Claim 14, Yoon further discloses: The device of claim 12, wherein the jaw assembly further comprises a second loose suturing capturing mechanism (See annotated figure below, Accordingly, the needle holding members can have any suitable configuration for individually or cooperatively grasping needles to suture anatomical tissue including, but not limited to, jaw-like configurations wherein the needle holding members pivot, slide or otherwise move relative to one another to capture and release a needle, [Column 24, lines 2-8]).
[AltContent: textbox (See figure to the left. Arrow points to second loose capturing mechanism. )]
    PNG
    media_image4.png
    290
    537
    media_image4.png
    Greyscale

With respect to Claim 15, Yoon further discloses: The device of claim 12, wherein the jaw assembly comprises a cutout proximal to the push-pull suture capturing mechanism (See figure 3A and 3B, Examiner interprets that since suture contacting portion of device may retract and pushed, it is a push- pull suture capturing mechanism).
[AltContent: textbox (See figure to the left. Solid arrow points to void proximal to push-pull suture mechanism (dashed arrow).  )]
    PNG
    media_image5.png
    290
    537
    media_image5.png
    Greyscale


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon US Patent No. [5993466] in view of Schob et al. US Patent No. [5454822] as applied to claim 12 above, and further in view of Thrasher Ill et al. US Patent No. 10420574.
With respect to Claim 16, Yoon in view of Schob discloses: The device of claim 12.
	Yoon and Schob fail to teach: wherein the jaw assembly further comprises: a third jaw member stacked on the first jaw; and a fourth jaw member stacked on the second jaw, wherein the third jaw and the fourth jaw converge and diverge from each other in unison with the first jaw and second jaw.
Within the same field of surgical devices, Thrasher III discloses: (Figures 1 and 3) wherein the jaw assembly (76) further comprises: a third jaw member (26B) stacked on the first jaw (26A); and a fourth jaw member (28B) stacked on the second jaw (28A), wherein the third jaw and the fourth jaw (...arms 12, 14 are articulated apart about hinge 20 to open or otherwise simultaneously separate pincer 26A from 28A and pincer 28A from 28B to form respective open jaws 38, 40. Conversely, when arms 12, 14 are articulated together about hinge 20, respective jaws 38, 40 close as pincers 26A, 28A and pincers 28A, 28B come together, [Column 3, lines 55- 61]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the jaw assembly of Yoon in view of Schob to have a third and fourth jaw movable in unison with the first and second jaw as taught by Thrasher Ill, for the purpose of having plural pincers and jaws for grasping and holding multiple objects at the same time, [Thrasher III, Column 3, lines 15-16].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record discloses other suture capturing mechanisms. See PT.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A.C./Junior Examiner, Art Unit 3771

/SARAH A SIMPSON/Primary Examiner, Art Unit 3771